DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 is missing a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-10, 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain (US 9,585,675) in view of Kumar (US 2016/0015483).
Regarding claim 1, Germain teaches a cutting member (125) for use in a rotational cutting device (100), said cutting member comprising:a ceramic body having cutting edges (125 having sharp cutting edge 175 as in Fig. 4), said cutting body formed of a ceramic composite including alumina and zirconia (col. 72, lines 46-50 zirconia toughened alumina), but is silent wherein the alumina has a grain size ranging between 0.5 micron-1.5 microns and 
Regarding claim 16, Germain teaches medical device for cutting bone and soft tissue (100), said medical device comprising:a shaft including a rotating component having a longitudinal axis, a proximal end and a distal end (110 with rotating sleeve 122 at a distal end, a proximal end connecting to 128, and a longitudinal axis 115);a cutting member (125) for use in a rotational cutting device (100), said cutting member comprising:a ceramic body having cutting edges (125 having sharp cutting edge 175 as in Fig. 4), said cutting body formed of a ceramic composite including alumina and zirconia (col. 72, lines 46-50 zirconia toughened alumina). 
a motor configured to couple the proximal end of the shaft to rotate the cutting member (col. 2, lines 40-43);
Germain is silent wherein the alumina has a grain size ranging between 0.5 micron-1.5 microns and the zirconia has a grain size ranging between 0.1 micron-1.0 micron, and the zirconia and alumina grain shapes are substantially round.However, Kumar teaches a hard implants with alumina and zirconia, with grain sizes of zirconia 0.1-1.0 micron in diameter (par. 0026]), and further alumina grains roughly 1 micron in diameter (Fig. 17). One would look to Kumar to determine further properties of zirconia and alumina ceramics that are desired 
Regarding claim 2, Germain is silent regarding the grains. However, Kumar teaches the grains and that the zirconia grain shape is non-elongated (Fig. 17).It would have been obvious to one of ordinary skill in the art to have the grain shape of Kumar, to improve material properties such as strength, hardness, and toughness (par. [0217]).
Regarding claim 3, Germain is silent regarding the grains. However, Kumar teaches the grains and that the zirconia and alumina grain shape are each substantially round (Fig. 17).It would have been obvious to one of ordinary skill in the art to have the grain shape of Kumar, to improve material properties such as strength, hardness, and toughness (par. [0217]).
Regarding claims 4 and 18, Germain teaches wherein the ceramic has a fracture toughness of at least 4 MPam^(1/2), but not 10 MPam^(1/2). However, there is no criticality disclosed in the specification, and no unexpected results associated with the fracture toughness claimed. One of ordinary skill in the art would recognize how to optimize the fracture toughness to better be able to cut through tissue without damaging the device.
Regarding claims 5 and 19, Germain teaches wherein the ceramic has a thermal expansion coefficient of less than 10 ppm/degrees C, but not 4-6 ppm/degrees C. However, there is no criticality disclosed in the specification, and no unexpected results associated with the thermal expansion coefficient claimed. One of ordinary skill in the art would recognize how to optimize the thermal expansion coefficient to better be able to cut through tissue without damaging the device.
Regarding claim 6, and 20, Germain is silent regarding a bulk density ranging from 5 to 7. However, there is no criticality disclosed in the specification, and no unexpected results associated with the bulk density claimed. One of ordinary skill in the art would recognize how to optimize the bulk density to improve desired mechanical properties such as toughness.
Regarding claim 8, Germain is silent wherein the ceramic composite has at least 80 wt% of zirconia.However, Kumar teaches the ceramic composite has at least 80 wt% of zirconia (par. [0228]).It would have been obvious to one of ordinary skill in the art to modify Germain with the wt% of zirconia as in Kumar. One of ordinary skill in the art would be motivated to try various wt% to arrive at a desired ceramic deposit, to optimize the properties of the material for cutting.
Regarding claim 9, Germain teaches wherein the ceramic composite has less than 5 wt% of cerium (zirconia toughened alumina, such that no mention of cerium, indicating less than 5 wt% of cerium).
Regarding claim 10, Germain teaches a medical device for cutting bone and soft tissue (100), said medical device comprising:a shaft including a rotating component having a working end (110 with rotating sleeve 122 at a distal end). Germain and Kumar teach the cutting member of claim 1, which is carried on the working end of the rotating component (cutting member 125 at the distal end of the device 100).
Regarding claim 13, Germain teaches the cutting member has at least one window therein which opens to an interior channel in the shaft (col. 2, lines 57-61).
Regarding claim 14, Germain teaches the interior channel is configured to removably connect to a negative pressure source (col. 2, lines 57-61).
Regarding claim 15, Germain teaches a motor configured to couple the proximal end of the shaft to rotate the cutting member (col. 2, lines 40-43).
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain in view of Kumar, in further view of Kurizoe (US 2012/0295113).
Regarding claim 7, Germain is silent wherein the ceramic composite has at least 20 wt% of alumina. However, Kurizoe teaches alumina content for zirconia alumina composite ceramics with wear resistance and hardness having at least 20 wt% of alumina (par. [0004]).It would have been obvious to one of ordinary skill in the art to modify Germain with the wt% of alumina as in Kurizoe. One of ordinary skill in the art would be motivated to try various wt% to arrive at a desired ceramic deposit, to optimize the properties of the material for cutting.
Regarding claim 17, Germain is silent regarding the wt% of the ceramic composite elements. However, Kumar teaches the ceramic composite has at least 80 wt% of zirconia (par. [0228]).Kurizoe teaches alumina content for zirconia alumina composite ceramics with wear resistance and hardness having at least 20 wt% of alumina (par. [0004]).It would have been obvious to one of ordinary skill in the art to modify Germain with the wt% of zirconia and alumina as in Kurizoe and Kumar. One of ordinary skill in the art would be motivated to try various wt% to arrive at a desired ceramic deposit, to optimize the properties of the material for cutting. Furthermore, Germain teaches zirconia toughened alumina, such that no mention of cerium, indicating less than 5 wt% of cerium.
Claims 11-12 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germain in view of Kumar, in further view of Orczy-Timko (US 2016/0346036).
Regarding claims 11 and 21, Germain is silent regarding an electrode on the working end of the shaft.However, Orczy-Timko teaches an electrode on the working end of the shaft (470 on the working end of shaft as in Fig. 5a).

Regarding claims 12 and 22, Germain is silent regarding wherein the electrode is disposed between cutting edges of the cutting member.However, Orczy-Timko teaches the electrode disposed between cutting edges of the cutting member (470 between cutting edges 465 and 455 as in Fig. 5a).
It would have been obvious to one of ordinary skill in the art to modify Germain with the electrode of Orczy-Timko, in order to cut soft tissue (par. [0012]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794